DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The instant application, filed 01/14/2020, is a 371 filing of PCT/JP2018/027041, filed 07/19/2018. The application claims priority to JP2018-016074, filed 02/01/2018 and JP2017-140891, filed 07/20/2017. Copies of the foreign priority documents have been received but no English translations were provided. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection of 06/14/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
The request for continued examination requested that the response filed in the after final response of 09/14/2022 be considered. Applicant's submission filed on 09/14/2022 has been entered.
 
Status of Application, Amendments, and/or Claims
	Applicant’s response of 14 September 2022 is acknowledged. The response states that claims 1, 4-7, 9, and 12-29 are pending; however in the claim set submitted with the response claims 1, 4-7, 12-18, and 23 were cancelled; claims 9, 24-27, and 29 were amended and claims 30 and 31 are new. As such, claims 9, 19-22, and 24-31 are currently pending and under consideration.

Withdrawn Objections/Rejections
	Claims 13, 14, and 23 were rejected under 35 USC 112(b). The cancelation of the claims has rendered the rejections moot and the rejections are withdrawn.
	Claims 1, 4-7, 12-18, and 23 were rejected under 35 USC 103. The cancelation of the claims has rendered the rejections moot and the rejections are withdrawn.
	Claims 9, 19-22, and 24-29 were rejected under 35 USC 103. Applicant’s amendment to the independent claim to focus on the treatment of infections has overcome the rejections of previous record and the rejections are withdrawn. The claims are rejected under new grounds in the instant office action.

Information Disclosure Statement
	The information disclosure statement submitted on 10 August 2022 has been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The unnumbered table spanning pages 15-54 of the specification contains numerous hyperlink references to the IMGT database. For example, the first row contains reference to the following hyperlink (prefix and browser-executable code is bolded): http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=dog&group=IGHC. 
Page 72, last paragraph, of the specification of 05/13/2022 contains reference to the following hyperlink (prefix and browser-executable code is bolded): http://www.ncbi.nlm.nih.gov/igblast/ 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  9, 19, 20, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and in further view of Ikebuchi, R., et al (2011) Increase of cells expressing PD-L1 in bovine leukemia virus infection and enhancement of anti-viral immune responses in vitro via PD-L1 blockade Veterinary Research 42:103; 1-15.

Regarding claim 9, Chen teaches that the combined blockade of PGE2 and PD-1 signaling can improve viral control and aid in augmenting the number of functional virus-specific cytotoxic T lymphocytes. Chen further teaches that PGE2 inhibition is promising as both an independent therapeutic target and as an adjunct therapy to PD-1 blockade for the treatment of HIV and other chronic viral infections (abstract). Chen teaches that PGE2 is a lipid synthesized from the sequential actions of COX-1 and/or COX-2 (page 327, right column, paragraph 1) and that PGE2 production can be dramatically attenuated via pharmacologic inhibition of COX-2, a key enzyme responsible for the synthesis of PGE2 during immune response (page 331, right column, paragraph 3). 
In their studies, Chen administered the COX-2 inhibitor celecoxib (or a placebo) to mice infected with lymphocytic choriomeningitis virus clone 13 (LCMV-CL13). On day 28, mice were additionally treated with either a PD-L1 monoclonal antibody (mAb) or PBS for 2 weeks (page 331, right column, paragraph 3 – page 332, left column paragraph 1). Chen reported that mice treated with the COX-2 inhibitor alone showed no difference in virus specific cytotoxic T lymphocyte (CTLs) percentages or cytokine production relative to untreated mice. Chen further teaches that mice treated with an anti-PD-L1 antibody alone, or in combination with a COX-2 inhibitor, showed increases in the total number of virus specific CTLs and that the combined treatment increased the number of cytokine-producing NP396-specific CTLs threefold to fourfold compared to treatment with anti-PD-L1 alone. Chen further teaches that with the combined inhibition of COX-2 and PD-L1, significant elevations in IL-2 producing CTLs (4.2 fold increase in cotreated versus anti-PD-L1 alone) were observed. Chen states that “these results provide additional evidence that pharmacological disruption of PGE2 signaling could serve as an adjunct to PD-L1 blockade for boosting the responses of protective, immunodominant CTL populations during chronic antigen exposure” (page 332, left column, paragraph 1). Chen further concludes stating that “this provides a rationale for combining nonsteroidal anti-inflammatory drug (NSAID) treatment with PD-1-PD-L1 blockade in patients undergoing immunotherapy for cancer or viral infection (page 333, left column, paragraph 3). 
Overall, Chen teaches a method of treating an infection in a subject comprising administering a pharmaceutically effective amount of a COX-2 inhibitor before and simultaneously with administration of an inhibitor targeting PD-1/PD-L1. Chen also teaches that the inhibitor targeting PD-1/PD-L1 is an anti-PD-L1 antibody. Furthermore, based on the teachings of Chen, a skilled artesian would reasonably conclude that the method can be used to treat infection in human or animal subjects as Chen is studying the use of the combination for the treatment of humans (abstract, “more than 10% of the world’s population is chronically infected…”) and testing the treatment on animals.
Chen does not disclose that the light and heavy chain constant regions of the anti-PD-L1 antibody are derived from canine or bovine, however, the production of chimeric antibodies comprising domains from different species are routine in the art of monoclonal antibody production.
For example, Intervet discloses antibodies including caninized antibodies against canine PD-L1 and the use of these antibodies to treat infections (page 3, paragraph 4, “anti-PD-L1 antibodies may also be useful in chronic viral infection”). 
Intervet teaches that “chronic infections are often characterized by varying degrees of functional impairment (exhaustion) of virus-specific T-cell responses, and this defect is a principal reason for the inability of the host to eliminate the persisting pathogen” (page 3, paragraph 4). Intervet further teaches that research has shown that the decline in the number and function of effector T cells in chronically infected mice could be reversed by injecting an antibody that blocked the interaction between PD-1 and PD-L1 (page 4, paragraph 1). Intervet produced caninized antibodies that specifically bind canine PD-L1 for use in the treatment of diseases such as cancer and/or those due to infection (paragraph bridging pages 13 and 14). 
Intervet teaches that these chimeric antibodies typically have variable domains obtained from the experimental animal (the “parental antibody”), such as a rodent, and constant domain sequences obtained from the subject animal antibodies, e.g., canine. By making this combination, Intervet teaches that the resulting chimeric antibody will be less likely to elicit an adverse immune response in the subject animal compared to the parental antibody (paragraph bridging pages 41-42). 
Intervet teaches that the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine heavy chain constant region, such as IgGA, IgGB, IgGC, and IgGD, and a canine light chain constant region such as lambda or kappa (page 56, paragraph 2).
Intervet further teaches that the antibody can comprise an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an anti-PD-L1 antibody comprising a light and heavy chain constant region derived from canine or bovine as taught by Intervet in the combined treatment method taught by Chen. A skilled artesian would have been motivated to make this substitution in order to treat a canine or bovine subject with a therapy combination that has been demonstrated to be effective in the treatment of infections (Chen, abstract). A skilled artesian would have recognized that by using the antibody formats taught by Intervet, adverse immune reactions that would arise from the use of the parental antibody could be reduced (Intervet, paragraph bridging pages 41-42).
 	It is further noted that a skilled artesian would have been motivated to try the combination treatment taught by Chen in the treatment of animals, such as canine or bovine, to treat infection, based on the teachings of Ikebuchi. 
Ikebuchi teaches that the inhibitory receptor PD-1 and its ligand PD-L1 are involved in immune evasion mechanisms for several pathogens causing chronic infection and that blockade of the PD-1/PD-L1 pathway restores anti-virus immune responses with concomitant reduction in viral load (abstract). Ikebuchi studied the role of PD-L1 expression in bovine leukemia virus (BLV) infection and teaches that the proportion of PD-L1 positive cells, especially among B cells, was upregulated in cattle with the late stage of the disease compared to cattle at the aleukemic infection state or uninfected cattle. Ikebuchi teaches that “these data suggest that PD-L1 induces immunoinhibition in disease progressed cattle during chronic BLV infection and, therefore, PD-L1 would be a potential target for developing immunotherapies against BLV infection (abstract). Ikebuchi tested the effect of PD-1/PD-L1 blockade on immune cell function and teaches that the expression of anti-viral cytokines IL-2 and IFN-γ were found to be augmented in cells treated with anti-PD-L1 antibody compared to those treated with the control antibody with IL-2 mRNA increased by 4.258 fold (page 6, right column, paragraph 2). Overall, Ikebuchi concludes that “blocking the PD-1/PD-L1 pathway has a potential clinical application in enhancing host antimicrobial immunity to treat chronic infections (page 14, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have tried the addition of the COX-2 inhibitor as taught by Chen in the treatment of bovine infection taught by Ikebuchi as Chen demonstrates that the combination has synergistic benefit in augmenting the subject’s immune response and improving viral control of infection (Chen, abstract). 

Regarding claim 19, Chen, Intervet, and Ikebuchi teach the method of claim 9 as discussed above.
Chen further teaches that the COX-2 inhibitor is celecoxib (page 331, right column, paragraph 3, “daily oral administration of celecoxib”).

Regarding claim 20, Chen, Intervet, and Ikebuchi teach the method of claim 9 as discussed above.
Chen further teaches that the inhibitor targeting PD-1/PD-L1 and the COX-2 inhibitor are administered separately (page 332, left column, paragraph 1, “…fed celecoxib or control diet. Then, beginning on day 28 p.i., we treated mice with either mAB to PD-L1 or PBS for 2 weeks”).

Regarding claim 22, Chen, Intervet, and Ikebuchi teach the method of claim 9  as discussed above.
Intervet further teaches that:
(i)	The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and
(ii)	The heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of canine IgG-D (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”). 
It is noted that Intervet also teaches that the antibody can comprise an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 3).

Regarding claim 24, Chen, Intervet, and Ikebuchi teach the method of claim 9  as discussed above.
Intervet further teaches that the anti-PD-L1 antibody with the light chain and heavy chain constant regions from canine or bovine are caninized antibodies (abstract, “caninized antibodies against canine PD-L1”). Intervet also teaches that the chimeric antibodies can be rodent-canine antibodies (page 41, paragraph 4) or that the Fc regions can be from bovine IgG (page 29, paragraph 2) which one of ordinary skill in the art would recognize as a “bovanized” antibody.

Regarding claim 25, Chen, Intervet, and Ikebuchi teach the method of claim 9  as discussed above.
Intervet further teaches that:
(i)	The light chain constant region (CL) of the anti-PD-L1 antibody has the amino acid sequence of the constant region of canine lambda chain (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”), and the heavy chain constant region (CH) of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region (CH) of canine IgG-D (page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”).
The teachings of Chen, Intervet, and Ikebuchi meet the instant claim limitation as parts (i) and (ii) of the claim are separated by “or” indicating that only one of (i) or (ii) meets the claim limitation.

Claim 25 is further rejected under 35 U.S.C. 103 as being unpatentable over Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and Ikebuchi, R., et al (2011) Increase of cells expressing PD-L1 in bovine leukemia virus infection and enhancement of anti-viral immune responses in vitro via PD-L1 blockade Veterinary Research 42:103; 1-15 as applied to claim 9 above and in further view of GenBank E02824.1, DNA encoding constant region of immunoglobulin lambda chain; Canis lupus familiaris (dog); originally published 09 APR 1991 and GenBank AF354267.1, Canis familiaris immunoglobulin gamma heavy chain D mRNA, complete cds; originally published in 2001.
Claim 25 is previously rejected above over Chen, Intervet, and Ikebuchi as Intervet teaches the limitations of claim 25 part (i). Below, part (ii) of the claim is considered.
As discussed above in the rejection of claim 25 part (i), Intervet teaches that the light chain constant region of the PD-L1 antibody has the amino acid sequence of the constant region of the canine lambda chain (Intervet, page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise…a canine kappa or lambda light chain”). 
Intervet, however, does not disclose the sequence of the canine lambda light chain.
GenBank listing E02824.1 teaches the DNA encoding the constant region of the canine familiaris lambda chain (see title, definition, and source on page 1). The nucleic acid disclosed by E02824.1 translates to an amino acid sequence that is identical to that disclosed in instant SEQ ID NO: 3 as shown in the ABSS alignment below:

Instant SEQ ID NO: 3 with translated AA from GeneBank E02824.1

    PNG
    media_image1.png
    214
    730
    media_image1.png
    Greyscale


	Intervet further teaches that the heavy chain constant region of the anti-PD-L1 antibody has the amino acid sequence of the heavy chain constant region of canine IgG-D (Intervet, page 13, paragraph 2, “such caninized antibodies or antigen binding fragments thereof that specifically bind canine PD-L1 can comprise a canine IgG heavy chain”; page 56, paragraph 2, “the antibody or antigen binding fragment comprises a heavy chain constant region, e.g., a canine constant region, such as…IgGD canine heavy chain constant region”).
Intervet, however, does not disclose the sequence of the canine IgG-D heavy chain constant region.
GenBank listing AF354267.1 teaches the amino acid sequence for canis familiaris IgG heavy chain D (see title, definition, and source on page 1). AF354267.1 provides the nucleic acid encoding the constant region as well as the amino acid translation of the sequence (see page 1 under “Features”). The amino acid sequence disclosed by AF354267.1 is identical to that disclosed in instant SEQ ID NO: 4 as shown in the ABSS alignment below:

Instant SEQ ID NO: 4 with AA from GeneBank AF354267.1

    PNG
    media_image2.png
    517
    730
    media_image2.png
    Greyscale


	Based on the teachings of Intervet, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used heavy and light chain constant regions with amino acid sequences disclosed in E02824.1 and AF354267.1 in the method taught by Chen, Intervet, and Ikebuchi. A skilled artesian would have been motivated to make this combination in order to use known and characterized heavy and light chain constant regions in the production of the PD-L1 antibody.

Claims  21, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and Ikebuchi, R., et al (2011) Increase of cells expressing PD-L1 in bovine leukemia virus infection and enhancement of anti-viral immune responses in vitro via PD-L1 blockade Veterinary Research 42:103; 1-15 as applied to claim 9 above, and in further view of US 2017/0196835 A1 (Euclises Pharmaceuticals Inc) 13 Jul 2017.

Regarding claim 21, Chen, Intervet, and Ikebuchi teach the method of claim 9  as discussed above.
Chen, Intervet, and Ikebuchi, however, do not disclose that the inhibitor targeting PD-1/PD-L1 and the COX-2 inhibitor are administered in a combination drug.
Euclises teaches a method of treating cancer in mammals comprising the administration of therapeutically effective amount of a COX-2 inhibitor (abstract, “a method of using the combinations for treating or preventing cancer”; [0093], “to mammals, such as human beings”; [0097], “a therapeutically effective amount”; ([0097], “the chromene compound of Formula (I)”). 
Euclises further teaches that the COX-2 inhibitor can be administered before, after or simultaneously with the administration of an inhibitor targeting PD-1/PD-L1 ([0036], “the chromene compound of Formula (I) or (II) of the combination may be administered to the patient concomitantly with, after, or alternating”; [0016], “wherein the second compound is selected from the group consisting of PD-1 inhibitors, PD-L1 inhibitors…”). Regarding the compound of Formula (I), Euclises teaches that “some selective COX-2 inhibitors comprise a chromene structural feature” ([0005]) and discloses “Compound A01” which is a variation of the chromene compound of Formula (I) (Table 1, first row [0053]). Euclises teaches that Compound A01 is a “selective cyclooxygenase 2 (COX-2) inhibitor” [0126]. Euclises also teaches that the inhibitor targeting PD-1/PD-L1 is an ant-PD-L1 antibody (page 15, example 4, “compound A01 alone and in combination with an anti-PDL1 antibody”).
 Euclises further teaches a combination drug comprising the inhibitor targeting PD-1/PD-L1 and the COX-2 inhibitor ([0109], “the pharmaceutical compositions containing the chromene compound of Formula (I), the second compound, or combinations thereof”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teachings of Euclises, which also teaches the administration of a combination therapy comprising a COX-2 inhibitor and a PD-L1 antibody for the treatment of diseases, to the method taught by Chen, Intervet, and Ikebuchi and include the inhibitors in a combination drug. A skilled artesian would have been motivated to make this combination in order to take advantage of knowledge in the field pertaining to the same combination of therapy taught by Chen, Intervet, and Ikebuchi. Furthermore, the use of combination drugs when using multiple treatments in tandem is routine practice in the art, as demonstrated by Euclises.

Regarding claims 28 and 29, Chen, Intervet, and Ikebuchi teach the method of claim 9  as discussed above.
While Chen discloses combination therapy with celecoxib and a mAb to PD-L1 in the treatment of infections, Chen does not disclose the dose of the anti-PD-L1 antibody used in the study. Additionally, the dose of the COX-2 inhibitor is provided in mg per kilogram of chow food (page 331, right column, paragraph 3). 
As discussed in the rejection of claim 21 above, Euclises teaches a method of treating cancer in a mammal in need thereof comprising the administration of a therapeutic amount of a COX-2 inhibitor in combination with an anti-PD-L1 antibody (abstract, [0093], [0097], [0036], [0016], page 15, example 4).
Euclises further teaches that the ratio in mass of the inhibitor targeting PD-1/PD-L1 to COX-2 inhibitor is in the range of 1:100 to 1000:1. For example, page 10, [0095] and [0096] teaches that the chromene compound of formula (I) is between about 0.1 and about 100 mg/kg/day and the amount of the second compound is between about 0.01 and 250 mg/kg/day. In these ranges, the smallest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 0.1:250 mg/kg/day which translates to 1:2500. In the highest PD-1/PD-L1 inhibitor to COX-2 inhibitor ratio is 100:0.01 mg/kg/day which translates to 10000:1 mg/kg/day. 
In the example studies performed by Euclises using a COX-2 inhibitor in combination with a PD-L1 antibody, the Compound A01 + anti-PD-L1 was administered at a ratio of 1:1 (10 mg/kg of each) and also at a ratio of 10:1 (10 mg/kg of anti-PD-L1 antibody to 1 mg/kg COX-2 inhibitor) (page 15, example 4).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the dosage ratios taught by Euclises in the method taught by Chen, Intervet, and Ikebuchi as a starting point for determining optimal dosages for the treatment of infections with the same inhibitor combination. A skilled artesian would have been motivated to start with these dosages in order to take advantage of knowledge and prior characterization performed in the field with the same combination of therapy taught by Chen, Intervet, and Ikebuchi. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and Ikebuchi, R., et al (2011) Increase of cells expressing PD-L1 in bovine leukemia virus infection and enhancement of anti-viral immune responses in vitro via PD-L1 blockade Veterinary Research 42:103; 1-15 as applied to claim 9 above, and in further view of Penha, T.R., et al (2010) Production and Characterization of Monoclonal Antibodies Anti Fragment Fc of Bovine IgG Braz. Arch. Biol. Technol 53(1); 105-114.
Chen, Intervet, and Ikebuchi teach the method of claim 9  as discussed above.
Intervet further teaches that the anti-PD-L1 antibody can comprise a fusion protein made up of an antigenic peptide and an Fc region of a non-canine mammalian IgG antibody including a bovine IgG (page 29, paragraph 2) and that the non-canine mammalian IgG antibody is an IgG1 antibody (page 29, paragraph 3). While Intervet teaches that light chain constant region can be canine light chain constant region lambda or kappa; Chen, Intervet, and Ikebuchi, do not disclose that the light chain constant region of the antibody has the amino acid sequence of the constant region of bovine Lambda chain. 
Penha studied the production and characterization of monoclonal antibodies of anti-bovine immunoglobulin G (IgG) (abstract). Penha teaches that bovine immunoglobulins consist of four classes including IgM, IgG, IgA, and IgE and that the IgGs contain 3 subclasses: IgG1, IgG2, and IgG3 (page 106, left column, paragraph 1). Penha further teaches that the bovine IgG immunoglobulins have two light chains including lambda and kappa and that of the light chains, more than 90% are lambda (page 106, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have produced the anti-PD-L1 antibody with the heavy chain constant region of bovine IgG1 as taught by Intervet in the method taught by Chen, Intervet, and Ikebuchi where the light chain constant region has the amino acid sequence of a bovine lambda chain as taught by Penha. A skilled artesian would have been motivated to make this combination as it is understood in the art that Lambda is the most prevalent light chain structure out of the two potential structures. It is also noted that as there are only two choices for the type of bovine light chain constant region (kappa and lambda), it would have been obvious to try either of these constant regions in the antibody production as long as the variable regions were held constant such that they targeted the PD-1/PD-L1 axis. 
The teachings of Chen, Intervet, Ikebuchi, and Penha meet the instant claim limitation as parts (i) and (ii) of the claim are separated by “or” indicating that only one of (i) or (ii) meets the claim limitation.

Claim 26 is further rejected under 35 U.S.C. 103 as being unpatentable over Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and Ikebuchi, R., et al (2011) Increase of cells expressing PD-L1 in bovine leukemia virus infection and enhancement of anti-viral immune responses in vitro via PD-L1 blockade Veterinary Research 42:103; 1-15 as applied to claim 9 above, and in further view of Penha, T.R., et al (2010) Production and Characterization of Monoclonal Antibodies Anti Fragment Fc of Bovine IgG Braz. Arch. Biol. Technol 53(1); 105-114 and GenBank X62917.1, B.taurus mRNA for immunoglobulin light chain; originally published in 1992 and GenBank X62916.1, B. Taurus mRNA for immunoglobulin G1 heavy chain; originally published in 1992.
Claim 26 is previously rejected above over Chen, Intervet, Ikebuchi, and Penha as the combined references teach the limitations of claim 26 part (i). Below, part (ii) of the claim is considered. As discussed above in the rejection of claim 26, the combined references teach that the light chain constant region of the anti-PD-L1 antibody has the amino acid sequence of the constant region of the bovine light chain and the heavy chain constant region (CH) of bovine IgG1. 
The references, however, do not disclose the amino acid sequences of the bovine light chain or the bovine IgG1 heavy chain constant region.
GenBank listing X62917.1 teaches the amino acid sequence for B. Taurus immunoglobulin light chain (see title, definition, and source on page 1). X62917.1 provides the nucleic acid encoding the constant region as well as the amino acid translation of the sequence (see page 1 under “Features”). The amino acid sequence disclosed by X62917.1 is identical to that disclosed in instant SEQ ID NO: 100 as shown in the ABSS alignment below:

Instant SEQ ID NO: 100 with AA from GeneBank X62917.1

    PNG
    media_image3.png
    214
    738
    media_image3.png
    Greyscale


GenBank listing X62916.1 teaches the amino acid sequence for B. Taurus immunoglobulin G1 heavy chain (see title, definition, and source on page 1). X62916.1 provides the nucleic acid encoding the constant region as well as the amino acid translation of the sequence (see page 1 under “Features”). The heavy chain constant region in the amino acid sequence disclosed by X62916.1 is a 98.1% match to SEQ ID NO: 102 as shown in the ABSS alignment below (mismatches/indels/gaps are underlined for clarity):


Instant SEQ ID NO: 102 with AA from GenBank X62916.1

    PNG
    media_image4.png
    835
    1142
    media_image4.png
    Greyscale

The amino acid sequence disclosed by GenBank X62916.1 is 98.1% identical to instant SEQ ID NO: 102 and contains a total of six amino acids that have been deleted, substituted or added. This teaching of X62916.1 meets the instant claim limitation of having deletion(s), substitution(s) or addition(s) of one to ten amino acids. 
Based on the teachings of Chen, Intervet, Ikebuchi, and Penha, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used heavy and light chain constant regions with amino acid sequences disclosed in X62917.1 and X62916.1 in the method taught by Chen, Intervet, and Ikebuchi. A skilled artesian would have been motivated to make this combination in order to use known and characterized heavy and light chain constant regions in the production of the PD-L1 antibody.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335 in view of WO 2016/050721 A1 (Intervet International B.V.) 07 April 2016 and Ikebuchi, R., et al (2011) Increase of cells expressing PD-L1 in bovine leukemia virus infection and enhancement of anti-viral immune responses in vitro via PD-L1 blockade Veterinary Research 42:103; 1-15 as applied to claim 9 above, and in further view of US 8552154B2 (Freeman, G.J., et al) 8 October 2013.
Chen, Intervet, and Ikebuchi teach the method of claim 9 as discussed above. The references combined, however, do not disclose that the infection is selected from the group listed in the instant claim.
Freeman discloses anti-PD-1, PD-L1, and PD-L2 antibodies for diagnosing, prognosing, and treating conditions that would benefit from modulating PD-1, PD-L1, and PD-L2 activity including persistent infectious diseases, autoimmune diseases, asthma, transplant rejection, inflammatory disorders, and tumors (abstract). Freeman teaches that the blockage of the interaction of a PD-1 ligand with PD-1 can present useful therapy as a means of upregulating an immune response. Freeman teaches that this upregulation could be in the form of enhancing an existing immune response or eliciting an initial immune response, for example, in the case of infections with microbes (e.g., bacteria, viruses or parasites) (column 56, lines 5-12). Freeman teaches infections that can be treated with the PD-L1 antibodies including species such as mycobacterium tuberculosis and mycoplasma (column 48, lines 45-46, and 49-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the method taught by Chen, Intervet, and Ikebuchi in the treatment of infections including tuberculosis and mycoplasma as taught by Freeman. A skilled artesian would have been motivated to make this combination in order to achieve the benefits of PD-L1 blockade in modulating the immune system to better fight infection while using a combination therapy which had been demonstrated to bolster the effects of PD-L1 blockade in the treatment of infections.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335 in view of Ikebuchi, R., et al (2014) Influence of PD-L1 cross-linking on cell death in PD-L1-expressing cell lines and bovine lymphocytes Immunology 142; 551-561 (herein “Ikebuchi2”).
Chen teaches that the combined blockade of PGE2 and PD-1 signaling can improve viral control and aid in augmenting the number of functional virus-specific cytotoxic T lymphocytes. Chen further teaches that PGE2 inhibition is promising as both an independent therapeutic target and as an adjunct therapy to PD-1 blockade for the treatment of HIV and other chronic viral infections (abstract). Chen teaches that PGE2 is a lipid synthesized from the sequential actions of COX-1 and/or COX-2 (page 327, right column, paragraph 1) and that PGE2 production can be dramatically attenuated via pharmacologic inhibition of COX-2, a key enzyme responsible for the synthesis of PGE2 during immune response (page 331, right column, paragraph 3). 
In their studies, Chen administered the COX-2 inhibitor celecoxib (or a placebo) to mice infected with lymphocytic choriomeningitis virus clone 13 (LCMV-CL13). On day 28, mice additionally treated with either a PD-L1 monoclonal antibody (mAb) or PBS for 2 weeks (page 331, right column, paragraph 3 – page 332, left column paragraph 1). Chen reports that mice treated with the COX-2 inhibitor alone showed no difference in virus specific cytotoxic T lymphocyte (CTL) percentages or cytokine production relative to untreated mice. Chen further teaches that mice treated with an anti-PD-L1 antibody alone, or in combination with a COX-2 inhibitor, showed increases in the total number of virus specific CTLs and the combined treatment increased the number of cytokine-producing NP396-specific CTLs threefold to fourfold more than treatment with anti-PD-L1 alone. Chen further teaches that with the combined inhibition of COX-2 and PD-L1, significant elevations in IL-2 producing CTLs (4.2 fold increase in cotreated versus anti-PD-L1 alone) were observed. Chen states that “these results provide additional evidence that pharmacological disruption of PGE2 signaling could serve as an adjunct to PD-L1 blockade for boosting the responses of protective, immunodominant CTL populations during chronic antigen exposure” (page 332, left column, paragraph 1). Chen further concludes stating that “this provides a rationale for combining nonsteroidal anti-inflammatory drug (NSAID) treatment with PD-1-PD-L1 blockade in patients undergoing immunotherapy for cancer or viral infection (page 333, left column, paragraph 3). 
Overall, Chen teaches a combination therapy and a method of treating an infection in a subject comprising administering a pharmaceutically effective amount of a COX-2 inhibitor before and simultaneously with administration of an inhibitor targeting PD-1/PD-L1. Chen also teaches that the inhibitor targeting PD-1/PD-L1 is an anti-PD-L1 antibody. Furthermore, based on the teachings of Chen, a skilled artesian would reasonably conclude that the method can be used to treat infection in human or animal subjects as Chen is studying the use of the combination for the treatment of humans (abstract, “more than 10% of the world’s population is chronically infected…”) and testing the treatment on animals.
	Chen, however, does not disclose that the anti-PD-L1 antibody comprises light and heavy chain variable regions containing the CDRs disclosed in the instant claims. The instant specification teaches that the CDRs disclosed are of the PD-L1 antibody 4G12 (see specification, page 9, paragraphs 3 and 4). 
	Ikebuchi2 studied PD-1-Ig or anti-PD-L1 mAb treatment in cell lines expressing PD-L1 and bovine lymphocytes in order to investigate whether the treatment induces immune reactivation of PD-L1 mediated cell death (abstract). Ikebuchi2 teaches that PD-1 and PD-L1 are known to be immunoinhibitory and can induce exhausted T cells. Ikebuchi2 further teaches that the PD-1/PD-L1 pathway is involved in immune dysfunction associated with several tumours and chronic infections (page 551, left column, paragraph 1). Ikebuchi2 teaches that treatment with anti-PD-1 or -PD-L1 monoclonal antibodies (mAb) blocks this inhibitory pathway significantly enhancing T-cell response and improving clinical conditions (page 551, paragraph bridging left and right columns). Ikebuchi2 teaches that augmented PD-L1 expression was previously confirmed in bovine leukaemia virus (BLV)-infected cattle and that PD-L1 was accepted as an appropriate strategy to improve immune responses against tumours and chronic infections (page 552, left column, paragraph 4). Ikebuchi2 studied PD-L1 expressing cell lines and lymphocytes isolated from BLV-infected cattle who were treated with bovine PD-1-Ig or anti-bovine PD-L1 mAb to investigate the effect of PD-L1 blockade and PD-L1 cross-linking on immune reactions and cell death (page 552, left column, paragraph 4).
	In their study, Ikebuchi2 teaches the use of the anti-PD-L1 mAb 4G12 (page 557, left column, paragraph 1, “two types of anti-PD-L1 mAbs (4G12 and 5A2) recognized the PD-L1 expressing cells. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the anti-PD-L1 mAb 4G12 taught by Ikebuchi2 as the anti-PD-L1 antibody in the combination method taught by Chen. A skilled artesian would have been motivated to make this combination in order to use a known antibody that has been characterized and demonstrated to bind to PD-L1 and augment the proportion of dead cells (Ikebuchi2, page 557, left column, paragraph 1 and right column, paragraph 1). A skilled artesian would particularly be motivated to make this combination if the combination treatment was being used to treat infection in bovine mammals as the antibody 4G12 is demonstrated to bind to bovine PD-L1. Furthermore, a skilled artesian would have been motivated to try the addition of the COX-2 inhibitor as taught by Chen in the treatment of bovine infection taught by Ikebuchi2 as Chen demonstrates that the combination has synergistic benefit in augmenting the subject’s immune response and improving viral control of infection (Chen, abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 11,312,773 – Issued 26 April 2022, Priority to 2016 August 15
Claims 9, 24, 26, 27, and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 11,312,773 (Konnai, S., et al) Issued 26 April 2022 (herein US’773) in view of  Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335.
US’773 claims and anti-PD-L1 antibody and claims heavy chain and light chain CDRs that are identical to those claimed in instant claims 30 and 31 (US’773 claim 1). US’773 further claims that the heavy and light chain constant regions are derived from bovine and has sequences matchings those claimed in instant claim 26 (US’773 claim 1). US’773 claims pharmaceutical compositions of the antibody for the treatment of cancers and/or infections (US’773 claim 7) and claims the treatment of infections including Johne’s disease, anaplasmosis, bacterial mastitis, mycotic mastitis, mycoplasma infections, tuberculosis, Theileria orientalis infection, cryptosporidiosis, coccidiosis, trypanosomiasis, and leishmaniasis (US’773, claim 8).
The major difference between the claims of US’773 and those of the instant application, is that the instant application claims use of the antibody in combination with a COX-2 inhibitor. This combination, however, would have been obvious in view of the teachings of Chen.
Chen teaches that the combined blockade of PGE2 and PD-1 signaling can improve viral control and aid in augmenting the number of functional virus-specific cytotoxic T lymphocytes. Chen further teaches that PGE2 inhibition is promising as both an independent therapeutic target and as an adjunct therapy to PD-1 blockade for the treatment of HIV and other chronic viral infections (abstract). Chen teaches that PGE2 is a lipid synthesized from the sequential actions of COX-1 and/or COX-2 (page 327, right column, paragraph 1) and that PGE2 production can be dramatically attenuated via pharmacologic inhibition of COX-2, a key enzyme responsible for the synthesis of PGE2 during immune response (page 331, right column, paragraph 3). 
In their studies, Chen administered the COX-2 inhibitor celecoxib (or a placebo) to mice infected with lymphocytic choriomeningitis virus clone 13 (LCMV-CL13). On day 28, mice were additionally treated with either a PD-L1 monoclonal antibody (mAb) or PBS for 2 weeks (page 331, right column, paragraph 3 – page 332, left column paragraph 1). Chen reports that mice treated with the COX2 inhibitor alone showed no difference in virus specific cytotoxic T lymphocyte percentages or cytokine production relative to untreated mice. Chen further teaches that mice treated with an anti-PD-L1 antibody alone, or in combination with a COX-2 inhibitor, showed similar increases in the total number of virus specific cytotoxic T lymphocytes. Chen teaches that the combined treatment increased the number of cytokine-producing NP396-specific CTLs threefold to fourfold more than treatment with anti-PD-L1 alone did. Chen further teaches that with the combined inhibition of COX2 and an anti-PD-L1 antibody, significant elevations in IL-2 producing CTLs (4.2 fold increase in cotreated versus anti-PD-L1 alone) were observed. Chen states that “these results provide additional evidence that pharmacological disruption of PGE2 signaling could serve as an adjunct to PD-L1 blockade for boosting the responses of protective, immunodominant CTL populations during chronic antigen exposure” (page 332, left column, paragraph 1). Chen further concludes stating that “this provides a rationale for combining nonsteroidal anti-inflammatory drug (NSAID) treatment with PD-1-PD-L1 blockade in patients undergoing immunotherapy for cancer or viral infection (page 333, left column, paragraph 3).
Based on the teachings of Chen, it would have been obvious to one of ordinary skill in the art to have modified the claims of US’773 to include a COX-2 inhibitor as it had been previously demonstrated to have synergistic effects when used in combination with PD-L1 blockade in the treatment of infections.


Response to Arguments
Applicant’s arguments, see remarks of 14 September 2022, with respect to the rejection of claims 9, 19-22, and 24-29 have been fully considered and are persuasive. Applicant’s amendment to independent claim 9 to focus on the treatment of infections has overcome the rejections of previous record and the rejections are withdrawn. The claims are rejected under new grounds in the instant office action using the newly applied reference, Chen, J.H., et al (2015) Prostaglandin E2 and programmed cell death 1 signaling coordinately impair CTL function and survival during chronic viral infection Nature Medicine 24(4); 327-335.
Applicant’s arguments with respect to claims 9, 19-22, and 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647